DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The amendments to paragraphs [0062-[0065], to overcome the previous Drawing objections, have been accepted.

Claims

The amendments to claims 1-14 have been accepted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In line 3, “nearer to a pivot shaft” is recited. It is unclear if this pivot shaft is meant to be the same pivot shaft recited in preceding claim 1, upon which the support member id disposed, or a different pivot shaft. Please clarify.
Claim 7 further recites the limitation "the structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a structure in preceding claims 1 and 4. Examiner will interpret this limitation as the amended weighted member from claim 1.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Nishida et al. (US 2001/0037723).
In terms of claim 1, Nishida et al. teaches a keyboard apparatus (see Figure 1) comprising a frame (2, 3, 20), a plurality of keys (1) each disposed pivotably with 
As for claim 2, Nishida et al.  teaches at least one of the first, second, third or fourth hole portions as a recessed portion that is not formed through the respective first or second weighted member (FRW) in a thickness direction (i.e. half punched h11, h22)   (see paragraphs [0116] and [0117]).
As for claim 3, Nishida et al. shows the total area of the first and second hole portion (see Figure 6B) as different from the total area of the third and fourth hole portion (see Figure 6C), as viewed in a direction in which the pivot shaft extends.
As for claim 4, Nishida et al. shows the first hole portion (h2, h22) located at a first distance from the pivot shaft (32), the second hole portion (FRWa) located at a second distance from the pivot shaft (32), and the second distance as greater than the first distance (see Figures 2, 5 and 6B).
As for claim 5, Nishida et al. teaches the first hole portion as different in shape from the third hole portion when the third hole portion (h11, h22) is half punched or recessed, while the first hole portion (h1, h2) is a through hole.
As for claim 6, Nishida et al. teaches the second hole portion (FRWa) as different in shape from the fourth hole portion (FRWb) (see Figures 6B and 6C).
As for claim 7, Nishida et al. teaches the first hole portion (h2, h22) including at least a portion of a region located nearer to the pivot shaft (32) than a center of gravity (FP) of the weighted member, and the second hole portion (FRWa) including at least a portion of a region located on an opposite side of the center of gravity from the pivot shaft (see Figures 2, 5 and 6B).
As for claims 8 and 9, Nishida et al. teaches the weighted member (FRW) attached by insertion into a weight mounting portion (46e) that opens in a key arrangement direction, and connected to the support member (45) through extension (40A) (see Figure 5 and paragraph [0075]).
As for claim 10, Nishida et al. again teaches the limitation discussed in claim 2, and further teaches a fastening member mount portion (extension 40A), for a fastening 
As for claim 11, the position of fastening member mount portion (40A) is positioned in the same location, in relation to the support member (45), for all the structures (FRW, FRWa, FRWb), of all the keys, both black and white (see Figures 1 and 5, and paragraphs [0063], [0071], [0075], [0076], [0078], [0090], [0105] and [0131]).
As for claim 12, Nishida et al. again teaches the similar elements discussed above in claims 2 and 10, and further teaches at least a part of the first hole portion (h2, h22) located nearer to the pivot shaft (32) that the distal end of the fastening member mount portion (extension 40A) (see Figures 1, 2, 5 and 6B).
As for claim 13, Nishida et al. again teaches the similar elements discussed above in claims 2 and 10, and further teaches at least a part of the second hole portion (FRWa) located farther from the pivot shaft (32) that the proximal end of the fastening member mount portion (extension 40A) (see Figures 1, 2, 5 and 6B).
As for claim 14, Nishida et al. teaches that the black and whites keys can comprise any of the types of weighed members (i.e. type a-c, Figures 6A-C), and it is known as normal practice in the art, that black keys are typically mounted at a higher position then white keys. 

At least independent claim 1 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Uno et al. (US 2004/0261598).
Uno et al. teaches a keyboard apparatus (see Figure 1) comprising a frame (2), a plurality of keys (3) each disposed pivotably with respect to the frame, a plurality of pivot members (4), including at least a first and second pivot member, each comprising a support member (41a1) disposed pivotably about a pivot shaft (see paragraphs [0050] and [0068]), and a weighted member (42)  connected to the support member (41a1), through body portions (1, 41a, 41b) (see paragraphs [0071] and [0072] and Figure 4) at a position spaced apart from the pivot shaft (see Figures 1, 3 and 4), the weighted member having a specific gravity or weight (formed of metal), that is greater than that of the support member (formed of resin), wherein multiple weighted members (42) include multiple holes (42a (punch type recessed holes), 42b (rivet hole) (see Figures 4 and 6 and paragraphs [0020], [0073] and [0077]-[0079]), a mass of a first weighted member and a mass of a second weighted member being different (see paragraph [0093])), and hole portions (42a) having a different shape than hole portions (42b) (see Figures 4 and 6).

Response to Arguments

Applicant's amendments and remarks, filed 1/15/2021, have been fully considered, and the previous rejection in view of Nishida et al. has been slightly altered, given Nishida et al. is currently interpreted differently in light of the newly amended elements.   
Further in view of the amended claims, the US patent application publication to Uno et al. as also been applied to independent claim 1 above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        3/23/2021